DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on September 27, 2021 regarding Application No. 16/170,505.  Applicants amended claims 1 and 6 and canceled claims 4 and 5.  Claims 1-3 and 6-15 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on September 27, 2021 has been entered.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2017-0140874 application filed in Korea on October 27, 2017 has been filed.



Response to Arguments
Applicants’ arguments filed on September 27, 2021 have been fully considered, and without conceding the arguments regarding Tarnowski, they are not persuasive and/or are moot in view of new grounds of rejection.

In response to Applicants’ arguments regarding newly amended independent claim 1, “[t]he claimed first groove line with the associated features”, the prior art references, and “all the limitations of claim 1 as amended” (Remarks, pp. 6 and 9), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references, as discussed in the rejections below.  As such, newly amended independent claim 1 is not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:


2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Office to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in US 2015/0355747 A1 (hereinafter Lin) (FIGs. 1, 6B, and 9) in view of Lin (FIGs. 3A and 3B), in further view of McMillan, II et al. in 5,842,275 (hereinafter McMillan), and in further view of Tarnowski et al. in US 2016/0250875 A1 (hereinafter Tarnowski).

Regarding claim 1, Lin (FIGs. 1, 6B, and 9) teaches:
An electrode connection structure (108 in FIG. 1; [0028]; i.e., touch panel 100 touch-sensing structure 102 electrodes connected to an external signal processor for signal sensing , comprising: 
a substrate layer (103 in FIG. 9; [0046]);  
pads (108 in FIG. 9; [0046]; see also 108 in FIGs. 1 and 6B; [0028]) on the substrate layer (103 in FIG. 9; [0046]) (bonding pads 108 on substrate layer 103 in FIG. 9);
an insulation layer (112 in FIG. 1 and 112N in FIG. 6B; [0028], and [0041] discloses “net-shaped structure 112N may be an insulating material, for example polyimide”) at least partially covering the substrate layer (103 in FIG. 9) and the pads (108 in FIG. 9; see also 108 in FIGs. 1 and 6B) (net-shaped insulation layer 112N at least partially covering substrate layer 103 and bonding pads 108 in FIG. 9; FIGs. 6B and 9,  and [0046] which discloses “the protection component (not shown in FIG. 9) is disposed on the bonding pad 108”), the insulation layer (112 in FIG. 1 and 112N in FIG. 6B) including a plurality of holes (openings of protection component 112; [0041]) on the pads (108 in FIGs. 1 and 6B) ([0041] discloses “meshes of the net-shaped structure 112N can be regarded as the openings of the protection components”); and 
a conductive film (conductive glue; [0041]) filling the plurality of holes (openings of protection component 112; [0041]) to be connected to the pads ([0041] discloses “meshes of the net-shaped structure 112N can be regarded as the openings of the protection components…. Conductive glue is disposed in the meshes between the strips of the net-shaped structure 112N to ensure the bonding pads 108 electrically connecting with a flexible printed circuit board through the conductive glue.”),
wherein the plurality of the holes (openings of protection component 112; [0041]) are formed through the insulation layer (112N in FIG. 6B) (FIG. 6B and [0041]).  
However, it is noted that Lin (FIGs. 1, 6B, and 9) does not teach:
at least one first groove line extending between the pads neighboring each other; and 
the at least one first groove line is formed through the insulation layer, and 
the at least one first groove line extends to an end portion of the substrate layer so that bubbles are removed therethrough.
	Lin (FIGs. 3A and 3B) teaches:
at least one first groove line (i.e., a gap formed between two adjacent  bonding pads 108; FIG. 3B) extending between pads (108 in FIG. 3B; [0036]) neighboring each other (FIG. 3B and [0036]); and 
the at least one first groove line (i.e., a gap formed between two adjacent bonding pads 108; FIG. 3B) is formed through an insulation layer (112P in FIG. 3B, [0031] discloses “The material of the protection component 112 may be an insulating material, for example polyimide.”, and [0036]) (FIGs. 3A and 3B), and
the at least one first groove line (i.e., a gap formed between two adjacent bonding pads 108; FIG. 3B) extends to an end portion (a short side end portion (see, e.g., 108C or 108D in FIG. 2A and [0031]) in FIG. 3A) (FIGs. 3A and 3B)).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electrode connection structure taught by Lin (FIGs. 1, 6B, and 9) to include: at least one first groove line extending between pads neighboring each other, the at least one first groove line is formed through an insulation layer, and the at least one first groove line extends to an end portion, as taught by Lin (FIGs. 3A and 3B), in order to reduce the amount of material in an electrode connection structure.
	However, it is noted that Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B) does not teach:
an anisotropic conductive film filling the at least one first groove line,
the at least one first groove line extends to an end portion of the substrate layer so that bubbles are removed therethrough; and
the at least one first groove line includes a first portion and a second portion having different widths from each other, and the first portion and the second portion are alternately repeated so that a width of the at least one first groove line is changed periodically from one end to an opposite end thereof.
	McMillan (FIGs. 1-7) teaches:
 a conductive film (21 in FIGs. 1 and 2; col. 3, l. 33) filling at least one first groove line (30 in FIGs. 2 and 3; col. 3, l. 49; see also 30 in FIG. 4, 38 in FIG. 5, and 45 in FIG. 6; col. 3, ll. 55 and 60 and col. 4, l. 8) (FIGs. 1-6, col. 3, ll. 33-65, col. 4, ll. 1-3, 8-17, and 44-58, and col. 5, ll. 1-7),at le
the at least one first groove line (38 in FIG. 5; col. 3, ll. 60-62; see also 30 in FIG. 4 and 45 in FIG. 6; col. 3, l. 55 and col. 4, l. 8) extends to an end portion (e.g., left side end portion of board 16 in FIG. 3) of a substrate layer (16; FIG. 3 and col. 3, l. 18) so that bubbles (23 in FIG. 1; col. 3, l. 40) are removed therethrough (at least one first groove line 38 extends to, e.g., a left side end portion of a substrate layer 16 where, e.g., a left side of a bond pad 11 extends to, e.g., a left side end of a substrate layer 16 so that bubbles 23 are removed therethrough; FIGs. 1-7, col. 3, ll. 17, 18, 33-65, col. 4, ll. 1-3, 8-17, and 44-58, and col. 5, ll. 1-7); and
the at least one first groove line (38 in FIG. 5; col. 3, ll. 60-62) includes a first portion (e.g., see annotated FIG. 5 below and col. 3, l. 61) and a second portion (e.g., see annotated FIG. 5 below and col. 3, l. 62) having different widths from each other (e.g., see annotated FIG. 5 below), and the first portion (e.g., see annotated FIG. 5 below and col. 3, l. 61) and the second portion (e.g., see annotated FIG. 5 below and col. 3, l. 62) are alternately repeated so that a width of the at least one first groove line (e.g., a width of 38 in FIG. 5; col. 3, ll. 60-62) is changed periodically from one end to an opposite end thereof (see annotated FIG. 5 below) (FIGs. 1, 3, and 5 and annotated FIG. 5 below; col. 3, ll. 33-51 and 60-65, col. 4, ll. 1-3 and 44-58, and col. 5, ll. 1-7; see also FIGs. 2, 4, 6, and 7, col. 3, ll. 52-59 and col. 4, ll. 8-17).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the at least one first groove line taught by Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B) to include: a conductive film filling at least one first groove line, at least one first groove line extends to an end portion of a substrate layer so that bubbles are removed therethrough; and the at least one first groove line includes a first portion and a second portion having different widths from each other, and the first portion and the second portion are alternately repeated so that a width of the at least one first groove line is changed periodically from one end to an opposite end thereof, as taught by McMillan (note: McMillan is analogous art as it is reasonably pertinent to the problem faced by the inventors of removing or discharging bubbles generated while forming a conductive layer to improve product reliability (see Specification: e.g., [0029] and [0050]; McMillan: col. 1, ll. 9-11 and col. 3, ll. 33-51), in order to solder components and “prevent[] displacement of surface mounted components during reflow soldering as a result of gas trapped beneath the component.”  (McMillan: see Abstract and col. 1, ll. 7-11).

[AltContent: arrow]
    PNG
    media_image1.png
    274
    474
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    538
    585
    media_image2.png
    Greyscale

Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B) and McMillan does not teach:
an anisotropic conductive film.
However, it would have been obvious to one of ordinary skill in the art to include an anisotropic conductive film since it is well-known in the art (see [0082] of the instant application discloses “the conductive layer 90 may include an anisotropic conductive film 5(ACF) commonly used in the art”).
	Tarnowski teaches:
an anisotropic conductive film (ll. 6-9 of [0107]).
Thus, Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, and Tarnowski teaches:
at least one first groove line extending between the pads neighboring each other (pads taught by Lin (FIGs. 1, 6B, and 9) combined with the at least one first groove line and pads taught by Lin (FIGs. 3A and 3B) and the at least one first groove line taught by McMillan); and 
an anisotropic conductive film filling the plurality of holes and the at least one first groove line to be connected to the pads (conductive film, plurality of holes, and pads taught by Lin (FIGs. 1, 6B, and 9) combined with the at least one first groove line taught by Lin (FIGs. 3A and 3B), and the conductive film and at least one first groove line taught by McMillan, with the conductive film substituted by the anisotropic conductive film taught by Tarnowski),
the at least one first groove line is formed through the insulation layer (insulation layer taught by Lin (FIGs. 1, 6B, and 9) combined with the at least one first groove line and insulation layer taught by Lin (FIGs. 3A and 3B) and the at least one first groove line taught by McMillan), and 
the at least one first groove line extends to an end portion of the substrate layer so that bubbles are removed therethrough (substrate layer taught by Lin (FIGs. 1, 6B, and 9) combined with the at least one first groove line and end portion taught by Lin (FIGs. 3A and 3B) and the at least one first groove line, end portion, substrate layer, and bubbles removed as taught by McMillan); and
the at least one first groove line includes a first portion and a second portion having different widths from each other, and the first portion and the second portion are alternately repeated so that a width of the at least one first groove line is changed periodically from one end to an opposite end thereof (the at least one first groove line taught by Lin (FIGs. 3A and 3B) and the at least one first groove line, first and second portions, widths, alternately repeated, width changed periodically, one end, and opposite end taught by McMillan).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the conductive film taught by Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B) and McMillan with: an anisotropic conductive film, as taught by Tarnowski, in order to bond conductors.  (Tarnowski: ll. 6-9 of [0107]).

	Regarding claim 2, Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, and Tarnowski teaches:
The electrode connection structure according to claim 1.  
	Lin (FIGs. 1, 6A, and 6B) further teaches:
further comprising a conductive layer (conductive glue layer; [0041]) at least partially covering the pads (108 in FIGs. 1 and 6B; [0028]) and the insulation layer (112 in FIG. 1 and 112N in FIGs. 6A and 6B; [0028], and [0041] discloses “net-shaped structure 112N may be an 

	Regarding claim 3, Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, and Tarnowski teaches:
The electrode connection structure according to claim 1.  
	Lin (FIGs. 2A, 6A, and 6B) further teaches:
wherein the plurality of the holes (openings of protection component 112; [0041]) are arranged along a direction from one end (see 108D in FIG. 2A; [0031]) of a pad (108 in FIGs. 1 and 6B; [0028]) to an opposite end (see 108C in FIG. 2A; [0031]) relative to the one end (see 108D in FIG. 2A) of the pad (108 in FIGs. 1 and 6B) (the plurality of openings of protection component 112 are arranged along a direction from a second short side 108D end of bonding pad 108 to a first short side 108C opposite end relative to the second short side 108D end of the bonding pad 108; FIGs. 2A, 6A, and 6B and [0041]).

	Regarding claim 6, Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, and Tarnowski teaches:
The electrode connection structure according to claim 1.

	Lin (FIGs. 1, 6B, and 9) further teaches:
the substrate layer (103 in FIG. 9; [0046]).
However, it is noted that Lin (FIGs. 1, 6B, and 9) does not teach:
wherein a width of a terminal of the at least one first groove line on the end portion of the substrate layer is not a maximum width of the at least one first groove line.
	Lin (FIGs. 3A and 3B) further teaches:
a width of a terminal of at least one first groove line (i.e., a gap formed between two adjacent bonding pads 108; FIG. 3B) on an end portion (a short side end portion (see, e.g., 108C or 108D in FIG. 2A and [0031]) in FIG. 3) (a width of a terminal of at least one first groove line (i.e., a gap formed between two adjacent bonding pads 108) on a short side end portion; see FIGs. 3A and 3B, see also FIG. 1).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electrode connection structure taught by Lin (FIGs. 1, 6B, and 9) to include: a width of a terminal of at least one first groove line on an end portion, as taught by Lin (FIGs. 3A and 3B), because such a modification is based on the use of known techniques to improve similar structures in the same way.  More specifically, the electrode connection structure taught by Lin (FIGs. 3A and 3B) is comparable to the electrode connection structure taught by Lin (FIGs. 1, 6B, and 9) because they are both electrode connection structures.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the electrode connection structure taught by Lin (FIGs. 1, 6B, and 9) to include: a width of a terminal of at least one first groove line on the end portion, as taught by Lin (FIGs. 3A and 3B), with the predictable result of providing an electrode connection structure.

Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B) does not teach:
wherein a width of a terminal of the at least one first groove line on the end portion of the substrate layer is not a maximum width of the at least one first groove line.
	McMillan (FIGs. 3-6) further teaches:
a width of a terminal of at least one first groove line (38 in FIG. 5; col. 3, ll. 60-62; see also 30 in FIG. 4 and 45 in FIG. 6; col. 3, l. 55 and col. 4, l. 8) on an end portion (e.g., left side end portion of board 16 in FIG. 3) of a substrate layer (16; FIG. 3 and col. 3, l. 18) (a width of a terminal of at least one first groove line 38 on, e.g., a left side end portion of substrate 16 where, e.g., a left side of a bond pad 11 extends to, e.g., a left side end of a substrate layer 16; see FIGs. 3 and 5; col. 3, ll. 17, 18, 33-51, and 60-65 and col. 4, ll. 1-3; see also FIGs. 4 and 6; col. 3, ll. 52-59, col. 4, ll. 8-17 and 44-58, and col. 5, ll. 1-7).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electrode connection structure taught by Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B) to include: a width of a terminal of at least one first groove line on an end portion of a substrate layer, as taught by McMillan, because such a modification is based on the use of known techniques to improve similar structures in the same way.  More specifically, the electrode connection structure taught by McMillan is comparable to the electrode connection structure taught by Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B) because they are both electrode connection structures.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the electrode connection structure taught by Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B) to include: a width of a terminal of at least one first groove line on an end portion of a substrate layer, as taught by McMillan, with the predictable result of providing an electrode connection structure.
Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B) and McMillan, as particularly cited, does not teach:
wherein a width of a terminal of the at least one first groove line on the end portion of the substrate layer is not a maximum width of the at least one first groove line.
	Tarnowski (FIGs. 3E and 3F) teaches:
wherein a width of a terminal of at least one first groove line (1104, see also 1106; [0079] and [0107]) is not a maximum width of the at least one first groove line (1104, see also 1106; FIGs. 3E and 3F; [0079], [0107], and [0113]; see also FIGs. 4A and 4B; [0084], [0085], and [0097]).
	Thus, Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, and Tarnowski teaches:
wherein a width of a terminal of the at least one first groove line on the end portion of the substrate layer is not a maximum width of the at least one first groove line (substrate layer taught by Lin (FIGs. 1, 6B, and 9) combined with the width of a terminal, at least one first groove line, and end portion of a substrate taught by Lin (FIGs. 3A and 3B), the width of a terminal, at least one first groove line, end portion, and substrate taught by McMillan, and the width of a terminal and at least one first groove line taught by Tarnowski).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the at least one first groove line taught by Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B) and McMillan, as particularly cited, to include: wherein a width of a terminal of at least one first groove line is not a maximum width of the at least one first groove line, as taught by Tarnowski, in order to obtain the benefit of balancing bond strength and electrical resistance (Tarnowski: [0107]).
	Regarding claim 12, Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, and Tarnowski teaches:
The electrode connection structure according to claim 1. 
	Lin (FIGs. 1 and 9) further teaches:
further comprising electrodes (see 102 in FIG. 1; [0028]; i.e., touch-sensing structure 102 electrodes in FIG. 1) on the substrate layer (103 in FIG. 9; [0046]) (touch-sensing structure 102 electrodes on substrate layer 103 in FIG. 9), wherein the pads (108 in FIG. 9; [0046]; see also 108 in FIGs. 1 and 6B; [0028]) are connected to end portions (see 102 and 106 of FIG. 1; [0028]) of the electrodes (i.e., touch-sensing structure 102 electrodes in FIG. 1) (bonding pads 108 are connected through a plurality of wires 106 to end portions of the touch-sensing structure 102 electrodes where the touch-sensing structure 102 electrodes and the plurality of wires 106 meet in FIG. 1; [0028]).

	Regarding claim 13, Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, and Tarnowski teaches:
		[T]he electrode connection structure according to claim 1. 
	Lin further teaches:
An electronic device (an electronic product or a component thereof including an electrode requiring an electrical connection, the same as described in the specification at [0097]; see [0003] and [0005]) including the electrode connection structure according to claim 1 (claim 1 above).

Regarding claim 14, Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, and Tarnowski teaches:
[T]he electronic device according to claim 13.  

	Lin further teaches:
An image display device (e.g., mobile phone with a touch screen that displays images; see [0003] and [0005]) including the electronic device according to claim 13 (claim 13 above).  

Regarding claim 15, Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, and Tarnowski teaches:
[T]he electronic device according to claim 13.   
	Lin further teaches:
A touch screen panel (e.g., mobile phone with a touch screen; see [0003] and [0005]) including the electronic device according to claim 13 (claim 13 above).   


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (FIGs. 1, 6B, and 9) in view of Lin (FIGs. 3A and 3B), in further view of McMillan, in further view of Tarnowski, and in further view of Fujita in US 6,633,361 B1 (hereinafter Fujita).

Regarding claim 7, Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, and Tarnowski teaches:
The electrode connection structure according to claim 1.  
	However, it is noted that Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, and Tarnowski, as particularly cited, does not teach:
wherein the insulation layer further includes at least one second groove line which extends from one end of a pad to an opposite end relative to the one end of the pad, and connects at least two holes of the plurality of the holes.
	Fujita (FIG. 14) teaches:
at least one second groove line (62B; col. 6, l. 67 – col. 7, l. 1) which extends from one end of a pad (61; col. 7, l. 3) to an opposite end relative to the one end of the pad (61) (FIG. 14) (at least one second groove line small width slit 62B which extends from one left end of a panel terminal 61 to an opposite right end relative to the one left end of the panel terminal 61), and connects at least two holes (62A; col. 6, l. 67) of a plurality of the holes (62A; col. 6, l. 67) (at least one second groove line small width slit 62B connects at least two large width slits 62A of a plurality of large width slits 62A).
	Thus, Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, Tarnowski, and Fujita teaches:
wherein the insulation layer further includes at least one second groove line which extends from one end of a pad to an opposite end relative to the one end of the pad, and connects at least two holes of the plurality of the holes (insulation layer, pads, and plurality of the holes taught by Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B) and McMillan combined with the at least one second groove line, pad, and holes taught by Fujita).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the insulation layer taught by Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, and Tarnowski, as particularly cited, to include: at least one second groove line which extends from one end of a pad to an opposite end relative to the one end of the pad, and connects at least two holes of a plurality of the holes, as taught by Fujita (note: Fujita is from the same field of endeavor as the claimed invention as it is directed to connectors connecting panel signal lines to an external driver – see col. 2, ll. 36-39 of Fujita), in order to obtain the benefit of allowing “effective inspection as to whether or not the TCP lead is aligned with the panel terminal” (Fujita: col. 3, ll. 4-7).

Regarding claim 8, Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, Tarnowski, and Fujita teaches:
The electrode connection structure according to claim 7.  
	However, it is noted that Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B) and McMillan, as particularly cited, does not teach:
wherein the insulation layer further includes at least one third groove line connecting the at least one first groove line and the third groove line neighboring each other.
	Tarnowski (FIGs. 3E and 3F) teaches:
at least one third groove line (see annotated drawing below; FIGs. 3E and 3F, [0079], and [0107]) connecting at least one first groove line (see annotated drawing below; FIGs. 3E and 3F, [0079], and [0107]) and the third groove line (see annotated drawing below) neighboring each other (FIGs. 3E and 3F; [0079], [0107], and [0113]; see also FIGs. 4A and 4B; [0084], [0085], and [0097]).
Thus, Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, and Tarnowski teaches:
wherein the insulation layer further includes at least one third groove line connecting the at least one first groove line and the third groove line neighboring each other (insulating Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B) and McMillan combined with the at least one third groove line and the at least one first groove line taught by Tarnowski).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the insulation layer and the at least one first groove line taught by Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B) and McMillan, as particularly cited, to include: at least one third groove line connecting at least one first groove line and the third groove line neighboring each other, as taught by Tarnowski, in order to obtain the benefit of balancing bond strength and electrical resistance (Tarnowski: [0107]).
		
    PNG
    media_image3.png
    489
    211
    media_image3.png
    Greyscale

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (FIGs. 1, 6B, and 9) in view of Lin (FIGs. 3A and 3B), in further view of McMillan, in further view of Tarnowski, and in further view of Lin (FIG. 5B).

Regarding claim 9, Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, and Tarnowski teaches:
The electrode connection structure according to claim 1.  
	Lin (FIGs. 1, 6B, and 9) further teaches:
wherein each of the pads (108 in FIG. 9; [0046]; see also 108 in FIGs. 1 and 6B; [0028]) includes a metal core ([0031] discloses a multi-layer bonding pad 108 with a core metal layer).
	However, it is noted that Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, and Tarnowski, as particularly cited, does not teach:
		and a conductive non-metallic coating layer thereon.
	Lin (FIG. 5B) teaches:
each of pads includes a metal core ([0031] discloses a multi-layer bonding pad 108 with a core metal layer) and a conductive non-metallic coating layer (113; [0039] discloses an indium tin oxide conductive component 113; note: [0058] of the instant application discloses that “[t]he conductive metal oxide may include ITO (Indium Tin Oxide)” and [0061] discloses that “[t]he conductive non-metallic coating layer may be formed of the above-mentioned conductive metal oxide”) thereon (bonding pad 108 includes a metal core and conductive non-metallic indium tin oxide coating layer thereon in FIG. 5B).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the pad taught by Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. McMillan, and Tarnowski, as particularly cited, with: a pad includes a metal core and a conductive non-metallic coating layer thereon, as taught by Lin (FIG. 5B), in order to connect touch electrodes with an external circuit.

	Regarding claim 10, Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, Tarnowski, and Lin (FIG. 5B) teaches:
The electrode connection structure according to claim 9.
	Lin (FIGs. 1, 6B, and 9) further teaches:
wherein each of the pads (108 in FIG. 9; [0046]; see also 108 in FIGs. 1 and 6B; [0028]) has a multi-layered structure ([0031]).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (FIGs. 1, 6B, and 9) in view of Lin (FIGs. 3A and 3B), in further view of McMillan, in further view of Tarnowski, in further view of Lin (FIG. 5B), and in further view of Shin in US 2012/0044191 A1 (hereinafter Shin).

Regarding claim 11, Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, Tarnowski, and Lin (FIG. 5B) teaches:
The electrode connection structure according to claim 9.  
	However, it is noted that Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, Tarnowski, and Lin (FIG. 5B), as particularly cited, does not teach:
wherein the conductive non-metallic coating layer has a multi-layered structure.  

	Shin (FIGs. 4 and 5A) teaches:
a conductive non-metallic coating layer (ITO 116a, 118a, 116c, and 118c layer; [0046]; note: [0058] of the instant application discloses that “[t]he conductive metal oxide may include ITO (Indium Tin Oxide)” and [0061] discloses that “[t]he conductive non-metallic coating layer may be formed of the above-mentioned conductive metal oxide”) has a multi-layered structure (multi-layered structures of 116 and 118; [0046]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the conductive non-metallic coating layer taught by Lin (FIGs. 1, 6B, and 9) as modified by Lin (FIGs. 3A and 3B), McMillan, Tarnowski, and Lin (FIG. 5B), as particularly cited, with: a conductive non-metallic coating layer has a multi-layered structure, as taught by Shin, in order to connect touch electrodes with an external circuit.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        11/8/21B